IN THE SUPREME COURT OF MISSISSIPPI

                             NO. 2016-KA-00552-SCT

BRANDY NICOLE WILLIAMS a/k/a BRANDY
WILLIAMS a/k/a BRANDY N. WILLIAMS

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                       03/18/2016
TRIAL JUDGE:                            HON. RICHARD W. McKENZIE
TRIAL COURT ATTORNEYS:                  TONY LAWRENCE
                                        CHERIE R. WADE
                                        ANDRE de GRUY
                                        VICKI GILLIAM
COURT FROM WHICH APPEALED:              GEORGE COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                OFFICE OF STATE PUBLIC DEFENDER
                                        BY: JUSTIN T. COOK
                                             GEORGE T. HOLMES
                                             ANDRE de GRUY
ATTORNEY FOR APPELLEE:                  OFFICE OF THE ATTORNEY GENERAL
                                        BY: LAURA H. TEDDER
DISTRICT ATTORNEY:                      ANTHONY N. LAWRENCE, III
NATURE OF THE CASE:                     CRIMINAL - FELONY
DISPOSITION:                            AFFIRMED - 09/21/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


      BEFORE RANDOLPH AND KITCHENS, P.JJ., AND CHAMBERLIN, J.

      CHAMBERLIN, JUSTICE, FOR THE COURT:

¶1.   On March 18, 2016, a George County jury convicted Brandy Williams of the capital

murder of Sheriff Garry Welford. The George County Circuit Court sentenced Williams to

life without the possibility of parole in the custody of the Mississippi Department of
Corrections. Williams now appeals. She argues that the trial court committed reversible

error by not quashing her indictment, improperly instructing the jury and admitting evidence

of Williams’s prior crimes. After review, we affirm.

                            STATEMENT OF THE FACTS

¶2.    Williams lived primarily in George County before July 21, 2010. She and Christopher

Baxter had been dating since the fall of 2009—a fact that was known throughout the law

enforcement community of George County. George County Deputy Bobby Daffin claimed

that he never saw Baxter without seeing Williams and never saw Williams without seeing

Baxter. Williams and Baxter regularly lived in her father’s trailer together, and Williams

often drove her father’s maroon Chevrolet Z71 truck (the “Z71”).

¶3.    On April 26, 2010, Baxter pleaded guilty in the Circuit Court of George County to the

manufacture of methamphetamine; the court continued his sentencing until July 19, 2010.

Williams admitted that she knew Baxter had pleaded guilty in court and that he would have

to go back to jail.1

¶4.    Williams also had a prior criminal record; she had been indicted for two separate

counts of grand larceny in November and December of 2008. Williams had enrolled in a

pretrial diversion agreement in the Jackson County Circuit Court on July 15, 2010—only six

days before Sheriff Welford was killed. One of the conditions of her participation in the

pretrial diversion program was to “avoid persons . . . of disreputable or harmful character.”




       1
        Williams’s grand-jury testimony was entered into evidence at trial by the State.

                                             2
       Monday, July 19, 2010

¶5.    On Monday, the day of Baxter’s sentencing, Baxter left Williams’s residence around

9:15 a.m. in his Sonoma. Williams alleged that Baxter told her that he was going to court.

Baxter never appeared in court though, and a bench warrant was issued for his arrest.

Around 12:45 p.m., George County deputies arrived at Williams’s residence, and Williams

told them that Baxter had left that morning to go to court. Williams stated that she did not

see Baxter again until Wednesday, July 21, 2010.

¶6.    Rita Butler, Williams’s next-door neighbor, admitted that on Monday morning

Williams knew that Baxter “hadn’t turned himself in . . . . So, yeah, she knew at that time

that he had not and he was running from the law.” Butler also testified that Williams had told

her on Monday that she was through with Baxter.

       Tuesday, July 20, 2010

¶7.    Robin Howell, Baxter’s aunt, testified that Baxter arrived at Howell’s house on

Tuesday evening, driving the Z71. Further, she testified that Williams and Baxter left her

home together that evening in the Z71.

       Wednesday, July 21, 2010

              Before the Pursuit

¶8.    Williams alleged that on Wednesday morning she was at Baxter’s father’s house while

Baxter’s father repaired the Z71’s brakes. She stated that Baxter drove up in his truck before

noon and asked her to drive him into town to get some screws for his truck. Williams

maintained that this was the first time that she had seen Baxter since he left her house on



                                              3
Monday morning to go to court. She agreed to drive Baxter into town in the Z71 and

admitted that she knew that the police were looking for him. Williams claimed that she had

told Baxter on the way into town that she wanted to break up, mentioning that she had just

entered the pretrial diversion program.

¶9.    According to Williams, she drove Baxter to the Walmart and entered the store alone

to get the screws. Howell claims that Williams then called her and said that there were “too

many cops” at the Walmart and that they should meet at a fire station in Twin Creek. Howell

did meet Williams and Baxter to get the screws from them. According to Howell, Williams

was driving the Z71 as she left the fire station, and Baxter was in the passenger seat.

¶10.   At 2:38 p.m., Deputy Daffin, exiting a parking lot onto Scott Road, saw the Z71 on

Old Highway 63 waiting to turn onto Scott Road. The Z71 turned onto Scott Road and was

aligned parallel to Daffin’s vehicle temporarily. Daffin saw that Williams was driving. He

also saw that the passenger seat was leaned back and “could see what appeared to be an

elbow or arm sticking up as if someone were trying to hide in the vehicle.” At that point,

Daffin believed Baxter was hiding in the Z71.

              The Pursuit

¶11.   Daffin made a u-turn and approached the Z71 to attempt a traffic stop. Daffin

testified that the Z71 accelerated as he turned around and that he did not catch up to it again

until it had traveled down Scott Road to the intersection with Highway 26.

¶12.   After stopping at the end of Scott Road, Williams turned onto Highway 26. Daffin

followed Williams onto Highway 26 and turned on his blue lights and sirens. Daffin pursued



                                              4
Williams for approximately 16.8 miles from Highway 26 to the scene of the impact. The

entire chase took only thirteen to fourteen minutes. Throughout the chase, Williams often

drove recklessly at speeds from 75 to 100 miles per hour.

              The Checkpoint

¶13.   After being notified of the pursuit, Sheriff Welford and Deputy Tony Keel left the

Sheriff’s department in Lucedale in Sheriff Welford’s Dodge Charger (the “Charger”). They

determined that the pursuit was headed west and set up a checkpoint at the intersection of

Howard Road and Bexley Road South. Investigator Duane Bowlin and Agent Justin Strahan

soon joined Sheriff Welford and Keel. Once the checkpoint was setup, Bexley Road South

was not fully blocked in either direction. Two avenues of escape were left open in case

Williams decided not to stop. Also, the blue lights in all three vehicles were activated.

¶14.   Deputy Bowlin testified that as soon as he arrived at the checkpoint, he exited his

vehicle and was walking toward Sheriff Welford’s Charger when he heard the “steady roar”

of the Z71’s approach. He turned back toward his own vehicle and turned again toward the

Charger in time to see Sheriff Welford struck by the Z71.

¶15.   Bowlin further testified that he remembered seeing the passenger in the Z71 at the

time of impact:

       I remember seeing what I thought at the time was a face, and I always said that
       it had hair characteristics similar to Chris Baxter . . . and I would have seen it
       right about the same time as the impact. As the truck passed by, it would have
       been a facial feature. And looking back now, I believe that person was looking
       at me as well.

Bowlin clarified that he did not merely assume that Baxter was the passenger: “I couldn’t



                                               5
identify who it was in the passenger seat. I just know when I saw the facial features, just a

face with hair, similar to Chris Baxter’s.” He further testified that the passenger had short

hair.

              After the Pursuit

¶16.    Daffin came upon the scene soon after the Z71 left and exited his vehicle to assist

Sheriff Welford. Sheriff Welford eventually was airlifted to a hospital. He passed away

from his injuries on July 21, 2010.

        Wednesday, July 22, 2010

¶17.    Baxter and Williams both were arrested on July 22, 2010. Law enforcement

authorities interviewed Baxter on July 22. The interview was entered into evidence and

played for the jury after Baxter asserted his Fifth Amendment right not to testify at

Williams’s trial.

                               PROCEDURAL HISTORY

¶18.    Williams was indicted by a George County grand jury on January 18, 2011, for capital

murder under Mississippi Code Section 97-3-19(2)(a). After a jury trial, she was convicted

of capital murder. Williams v. State, 174 So. 3d 275, 278 (Miss. Ct. App. 2014). Williams

appealed her conviction and the Mississippi Court of Appeals reversed and remanded for a

new trial. Id. at 286. Williams’s case was retried before a jury on March 14 to March 18,

2016, in George County Circuit Court. Williams again was found guilty of capital murder.

Williams filed a motion for a new trial, which was denied by the trial court.

¶19.    On March 31, 2016, Williams filed her notice of appeal. She now raises six issues,



                                             6
which we combine into three for clarity. First, Williams argues that the trial court erred in

denying her motion to quash the indictment. Second, Williams argues that the trial court

abused its discretion in instructing the jury regarding several different issues, including

duress, eyewitness identification and aiding and abetting. Third, Williams argues that the

trial court erred in allowing the State to present evidence of her prior crimes. Finding no

error, we affirm Williams’s conviction.

                                          ANALYSIS

       I.     The trial court did not err in denying Williams’s motion to quash
              her indictment.

¶20.   Williams argues that the trial court erred in denying her motion to quash the

indictment. According to Williams, the capital murder of a peace officer requires that the

murder be committed with deliberate design; thus, she argues that the State erred in indicting

her for depraved-heart capital murder.

¶21.   Williams was indicted for the capital murder of Sheriff Welford pursuant to

Mississippi Code Section 97-3-19(2)(a). Williams’s indictment charged:

       That BRANDY NICOLE WILLIAMS in George County, Mississippi, on or
       about July 21, 2010, did then and there willfully, unlawfully, feloniously and
       without the authority of law, kill and murder Garry Welford, a human being
       and a law enforcement officer, to-wit: sheriff of George County, Mississippi,
       while acting within his official capacity, and with knowledge that the said
       Garry Welford was a law enforcement officer, while the said Brandy Nicole
       Williams was engaged in an act alone or in conjunction with Christopher
       Baxter, which was imminently dangerous to others and evincing a depraved
       heart, regardless of human life, and against the peace and dignity of the State
       of Mississippi.

Section 97-3-19(2)(a) provides in part:



                                              7
       (2) The killing of a human being without the authority of law by any means or
       in any manner shall be capital murder in the following cases:

              (a) Murder which is perpetrated by killing a peace officer or
              fireman while such officer or fireman is acting in his official
              capacity or by reason of an act performed in his official
              capacity, and with knowledge that the victim was a peace officer
              or fireman. . . .

Section 97-3-19(1)(a)–(b) sets forth the definition of murder as:

       (1) The killing of a human being without the authority of law by any means or
       in any manner shall be murder in the following cases:

              (a) When done with deliberate design to effect the death of the
              person killed, or of any human being . . .

              (b)When done in the commission of an act eminently dangerous
              to others and evincing a depraved heart, regardless of human
              life, although without any premeditated design to effect the
              death of any particular individual . . . .

Miss. Code Ann. § 97-3-19(1) (Rev. 2014).

¶22.   “[W]hether an indictment is defective is an issue of law and therefore deserves a

relatively broad standard of review, or de novo review.” Colburn v. State, 201 So. 3d 462,

469 (Miss. 2016) (quoting State v. Hawkins, 145 So. 3d 636, 638 (Miss. 2014)) (emphasis

in original). “The major purpose of an indictment is to furnish the accused such a description

of the charges against him as will enable him to adequately prepare his defense.” King v.

State, 580 So. 2d 1182, 1185 (Miss. 1991) (quoting Williams v. State, 445 So. 2d 798, 804

(Miss. 1984)). “The rule in this state is that an indictment which states the statutory language

is generally sufficient to inform the accused of the charge against him.” Colburn, 201 So.
3d at 469 (quoting King, 580 So. 2d at 1185).



                                               8
¶23.   Here, there is no error in Williams’s indictment. We consistently have held that

deliberate design is not an element of the capital murder of a peace officer. See Fitzpatrick

v. State, 175 So. 3d 515, 518–21 (Miss. 2015) (surveying the recent history of the Supreme

Court’s and Court of Appeals’ interpretations of Section 97-3-19(2)(a)). “[U]nder the

applicable statute, malice aforethought is not an element of the capital murder of a peace

officer.” Stevenson v. State, 733 So. 2d 177, 186 (Miss. 1998), overruled on other grounds

by Bonds v. State, 138 So. 3d 914 (Miss. 2014).

¶24.   The Fitzpatrick Court dealt with many of the same arguments that Williams raises

under this issue. In Fitzpatrick, the Court reviewed a jury instruction that permitted the jury

to convict Fitzpatrick of capital murder under a theory of either depraved-heart or deliberate-

design murder. Fitzpatrick, 175 So. 3d at 518. Citing Mease v. State, 539 So. 2d 1324, 1325

n.1 (Miss. 1989), the defendant—as Williams does now—argued that the term “ capital

murder” required a finding of deliberate design. Fitzpatrick, 175 So. 3d at 518–19. The

Court disagreed. Id. at 519–20. It noted that “[i]n the years following Mease, this Court has

held that subsection [97-3-19](1)(b)[, depraved-heart murder,] subsumes subsection (1)(a)[,

deliberate-design murder].” Id. at 519. The Court also recognized that “where depraved

heart is sufficient for a conviction as a matter of law, a showing of deliberate design is not

required.” Id. at 520.

¶25.   Today we find no reason to depart from the rationale expressed in Fitzpatrick. While

Williams raises her argument in the context of an indictment as opposed to challenging the

jury instructions, this procedural difference does not affect our analysis. In fact, since the



                                              9
indictment charged Williams with only depraved-heart capital murder, this case is a stronger

set of facts than the facts before the Fitzpatrick Court, where the jury could convict the

defendant under two separate theories of murder.

¶26.   Williams was indicted for capital murder under Section 97-3-19(2)(a) pursuant to a

depraved-heart theory. Her indictment satisfied the statutory requirements.2 Thus, the trial

court did not err in denying Williams’s motion to quash her indictment.

       II.    The trial court did not abuse its discretion in instructing the jury.

¶27.   “This Court reviews the grant or refusal of a jury instruction ‘under an

abuse-of-discretion standard.’” Shelton v. State, 214 So. 3d 250, 258 (Miss. 2017) (quoting

McInnis v. State, 61 So. 3d 872, 875 (Miss. 2011)). When reviewing errors pertaining to

jury instructions, “[t]his Court does not single out any instruction or take instructions out of

context; rather, the instructions are to be read together as a whole.” Dickerson v. State, 175
So. 3d 8, 26 (Miss. 2015) (internal quotations omitted). Further, the law provides a criminal

defendant the right “‘to have jury instructions which present his theory of the case.’”

Roberson v. State, 199 So. 3d 660, 664 (Miss. 2016) (quoting Dickerson, 175 So. 3d at 26).

This right “‘is limited, however, in that the court is allowed to refuse an instruction which



       2
        Williams argues that the Legislature amended the statute after this Court rendered
its decision in Fitzpatrick, adopting degrees of murder. Williams argues that the
amendment, in essence, overruled the line of cases on which Fitzpatrick relied. This is
simply not the case. Fitzpatrick handed down on July 23, 2015. The Legislature adopted
degrees of murder in 2013 pursuant to Senate Bill 2377. 2013 Miss. Laws 555. In fact,
Fitzpatrick, in a footnote, acknowledges the 2013 amendment that Williams now cites for
support. Fitzpatrick, 175 So. 3d at 519 n.5 (“This section was amended in 2013 and now
provides . . . .”). Thus, the Fitzpatrick Court acknowledged the Legislature’s additions to
the statute.

                                              10
incorrectly states the law, is covered fairly elsewhere in the instructions, or is without

foundation in the evidence.’” Id.

                A.     Duress Instruction

¶28.   Williams argues that she was denied her right to present her theory of the case when

the trial court refused to instruct the jury on th defense of duress.3 Williams’s theory of the

case was that she participated in the flight from the police only under duress.

¶29.   In Mississippi, it is true that “[w]here a person reasonably believes that he is in danger

of physical harm he may be excused for some conduct which ordinarily would be criminal.”

Davis v. State, 18 So. 3d 842, 849 (Miss. 2009) (citation omitted). In Mississippi, there is

a four-part test for duress:

       (1) the defendant was under an unlawful and present, imminent, and
       impending threat of such a nature as to induce a well-grounded apprehension

       3
           The jury instruction at issue here is D-12. It read:

             The Court instructs the jury that evidence has been presented that the
       defendant acted under duress in committing the crime with which she is
       charged.

              Duress is the exercise of unlawful force upon a person whereby that
       person is compelled to do some act that he otherwise would not have done.
       In order for duress to be a defense to a criminal charge, the impelling danger
       must be present, imminent, and impending, and of such a nature as to
       introduce in that person a well-grounded apprehension of death or serious
       bodily harm if the act is not done. A person having a reasonable opportunity
       to avoid committing the crime without undue exposure to death or serious
       bodily harm cannot invoke duress as a defense.

             If the prosecution has failed to prove from the evidence in this case
       beyond a reasonable doubt that Brandy Williams acted voluntarily in
       committing the crime and not under duress, then you shall find her not guilty.


                                               11
       of death or serious bodily injury; (2) that he had not recklessly or negligently
       placed himself in the situation; (3) that he had no reasonable legal alternative
       to violating the law; (4) that a direct causal relationship may be reasonably
       anticipated between the criminal action and the avoidance of harm.

Banyard v. State, 47 So. 3d 676, 681–82 (Miss. 2010).

¶30.   After a review of the record, it is apparent that the facts here do not support these

elements.4 Williams had the opportunity to stop the Z71 before fleeing from Daffin and

could have yielded anywhere along the 16.8 mile route. While Baxter yelled at Williams to

flee, there was no evidence of an unlawful and impending threat. Also, Williams knew

before she agreed to drive Baxter that he was a felon and that the police were searching for

him. Despite this, she drove him into town and went into the Walmart for him so that he

would not be seen by the police. Instead of shopping for him, she could have contacted law

enforcement in Walmart and reported him. She also could have yielded to either Daffin or

the four armed officers at the checkpoint instead of striking Sheriff Welford. In light of these

facts, the trial court did not abuse its discretion in refusing to instruct the jury on duress.

              B.      Eyewitness-Identification Instruction

¶31.   Williams argues that the trial court abused its discretion by denying Jury Instruction

D-7 on eyewitness identification. In part, instruction D-7 read,

       If, after considering all of the evidence concerning the event and the witness’s

       4
        We do not address the question of whether or not a duress instruction applies to the
capital murder of a law enforcement officer, as the facts here do not merit the analysis.
Compare Banyard, 47 So. 3d at 681–82 (reversing felony-capital-murder conviction where
duress instruction was refused), with Sanders v. State, 942 So. 2d 156, 161 (Miss. 2006)
(“[L]ongstanding Mississippi law holds that duress is not a legal defense to murder.”), and
Wilson v. State, 390 So. 2d 575, 576 n.1 (Miss. 1980) (“Homicide is an exception [to
duress]”).

                                               12
       identification of Miss Williams as the person who was driving, you are not
       convinced beyond a reasonable doubt that she is the person who was driving
       at the time the Sheriff was hit, then you must find her not guilty.

We find that this instruction misstated the law.

¶32.   As the Court of Appeals recognized in Williams’s initial appeal, “This is an incorrect

statement of the law. Williams may be guilty if she aided and abetted Baxter even if she was

not driving.” Williams, 174 So. 3d at 284. As requested, the instruction would have required

the jury to find Williams not guilty if she was not driving at the moment of impact without

considering whether or not she was liable as an aider and abettor instead of as the principal.

Williams was on notice of this error of law in the instruction from her initial appeal but chose

to request the same instruction again despite the error. Therefore, we find that the trial court

did not abuse its discretion in refusing the instruction.

              C.      Aiding and Abetting Instructions

¶33.   On appeal, Williams argues for the first time that the trial court abused its discretion

by instructing the jury on two separate legal theories of murder. Williams claims that it was

error for the jurors to be instructed that they could convict Williams of murder if they found

either (1) that she drove the Z71 when it struck Sheriff Welford or (2) that she aided and

abetted Baxter while he drove. She argues that the jury instructions relieved the State of its

burden to prove guilt beyond a reasonable doubt. Williams did not object at trial to any of

the State’s instructions relating to this issue. Moreover, as discussed below, Williams

actually introduced a portion of the instructions that she now appeals.

¶34.   “Failure to object to an instruction at trial bars that issue on appeal.” Missala Marine



                                              13
Servs., Inc. v. Odom, 861 So. 2d 290, 296 (Miss. 2003) (citing Jones v. State, 776 So. 2d
643, 653 (Miss. 2000)). Further, when a party acquiesces to the giving of a jury instruction,

that party is procedurally barred from later raising an error with the instruction on appeal.

See Jones, 776 So. 2d at 653; see also Butler v. State, 544 So. 2d 816, 818 (Miss. 1989).

¶35.   Here, the jury was instructed on some portion of the aiding and abetting theory under

three separate instructions: S-3, S-4A, and D-3A. Jury Instruction S-3 defined the general

principles of aiding and abetting liability. In part, the instruction read:

               The Court instructs the jury that . . . [t]he law recognizes that,
       ordinarily, anything a person can do for herself may also be accomplished by
       that person through the direction of another person as her agent, or by acting
       in concert with, or under the direction of, another person or persons in a joint
       effort or enterprise.

       ...

              In other words, you may not find the defendant guilty unless you find
       beyond a reasonable doubt that every element of the offense as defined in these
       instructions was committed by some person or persons, and that the defendant
       voluntarily participated in its commission with the intent to violate the law.

Jury Instruction S-4A read, “The Court instructs the jury that one who willfully, unlawfully,

and feloniously aids, abets, assists, participates, or otherwise encourages the commission of

a crime is just as guilty under the law as if she had committed the whole crime with her own

hands.” Jury Instruction D-3A read:

              The Court instructs the jury that if you find that on July 21, 2010,
       Christopher Baxter killed Garry Welford, a law enforcement officer acting in
       his official capacity with knowledge that Garry Welford was a law
       enforcement officer acting in his official capacity, by hitting him with an
       automobile and that Brandy Williams was present at the commission of that act
       by Christopher Baxter and knowingly and willfully aided, abetted, assisted or
       encouraged Christopher Baxter in the commission of that act, you may

                                              14
       consider whether Brandy Williams is an aider and abettor to capital murder.

              In order to find Brandy Williams guilty as an aider and abettor you must
       be convinced, beyond a reasonable doubt that Brandy Williams possessed a
       community of criminal intent with Christopher Baxter, either before or at the
       time the act was committed.

¶36.   At trial, Williams not only acquiesced to the State’s instructions which she now

challenges, she also requested her own aiding and abetting instruction. Williams did not

object to either Jury Instruction S-3 or S-4A and requested Jury Instruction D-3A, which

ultimately was given to the jury. In light of this, we find that Williams has waived her right

to raise this error on appeal.

¶37.   Despite this waiver, Williams’s arguments on this issue are without merit. The jury

instructions, when read as a whole, accurately state the law to the jury. It is settled

Mississippi law that a defendant pursuant to an aider and abettor theory is as liable for the

crimes of the principal as if the defendant had actually committed the crimes. See Hoops v.

State, 681 So. 2d 521, 533 (Miss. 1996) (“Any person who is present at the commission of

a criminal offense and aids, counsels, or encourages another in the commission of that

offense is an ‘aider and abettor’ and is equally guilty with the principal offender.”). Thus,

even if Williams’s arguments were not procedurally barred, the jury was properly instructed

on the law.

       III.   The trial court did not abuse its discretion in admitting the
              evidence of Williams’s prior bad acts.

¶38.   This Court reviews the admission or exclusion of evidence under an abuse-of-

discretion standard. Hargett v. State 62 So. 3d 950, 952 (Miss. 2011). “A trial judge enjoys



                                             15
a great deal of discretion as to the relevancy and admissibility of evidence.” Id. (quoting

Price v. State, 898 So. 2d 641, 653 (Miss. 2005)). “‘Where error involves the admission or

exclusion of evidence, this Court will not reverse unless the error adversely affects a

substantial right of a party.’” Id. (quoting Ladnier v. State, 878 So. 2d 926, 933 (Miss.

2004)).

¶39.   It is a general principle of law that “[e]vidence of a crime . . . is not admissible to

prove a person’s character in order to show that on a particular occasion the person acted in

accordance with the character.” M.R.E. 404(b)(1). Evidence of a crime, though, “may be

admissible for another purpose, such as proving motive . . . .” M.R.E. 404 (b)(2). Further,

“[e]vidence of other crimes or bad acts is also admissible in order to tell the complete story

so as not to confuse the jury.” Simmons v. State, 813 So. 2d 710, 716 (Miss. 2002) (citing

Brown v. State, 483 So. 2d 328, 330 (Miss. 1986)). This evidence of crime may still be

excluded, though, “if its probative value is substantially outweighed by a danger of one or

more of the following: unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.” M.R.E. 403.

¶40.   Here, the trial court did not abuse its discretion in admitting Williams’s two

indictments for grand larceny coupled with Williams’s pretrial diversion agreement. The

evidence was admitted for the purpose of proving motive under Rule 404(b)(2). As the State

argued at the pretrial hearing in response to Williams’s motion in limine, the evidence of the

crime was admissible to show that Williams had a motive to flee from the police instead of

yielding to Deputy Daffin. Williams had just entered the diversion agreement that required



                                             16
her to “avoid persons . . . of disreputable or harmful character.” Christopher Baxter was a

convicted felon, and Williams knew this. Williams also knew that the police were searching

for Baxter, as they had asked her about his whereabouts just two days before. The evidence

of Williams’s prior crimes and pretrial diversion agreement tended to show that Williams

knew that had she yielded to Daffin’s blue lights and stopped, she could have been found in

violation of the agreement. Therefore, the evidence demonstrated Williams’s motive to flee

from law enforcement. In other words, the evidence was admissible to tell the whole story

to the jury.

¶41.   While Williams argues that she would not have been motivated to avoid Deputy

Daffin because it was known throughout the community that she was dating Baxter, the

evidence at trial contradicts this argument. First and foremost, Williams had entered into the

agreement only on July 15, 2010—six days before the chase. In addition, Williams testified

that she had mentioned the pretrial diversion agreement to Baxter as one of the reasons that

she wanted to break up with Baxter. Before the grand jury, Williams said, “I . . . told

[Baxter] right after we left his dad’s that . . . I didn’t want to be with him anymore. We were

breaking up . . . because I had just got put on Pretrial Diversion.”

¶42.   It is clear from the record of the pretrial hearing that the trial court considered whether

the value of the evidence was substantially outweighed by a danger of unfair prejudice under

Mississippi Rule of Evidence 403. Thus, because the evidence of Williams’s prior crimes

and the pretrial diversion agreement demonstrated Williams’s motive to flee from law

enforcement, the trial court did not abuse its discretion in admitting the evidence.



                                               17
                                      CONCLUSION

¶43.   Finding no error, we affirm the conviction of capital murder and the sentence of life

without the possibility of parole in the custody of the Mississippi Department of Corrections.

¶44.   AFFIRMED.

   WALLER, C.J., RANDOLPH AND KITCHENS, P.JJ., KING, COLEMAN,
MAXWELL AND BEAM, JJ., CONCUR. ISHEE, J., NOT PARTICIPATING.




                                             18